DISMISS and Opinion Filed May 6, 2021




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-91-00354-CV

         ROYAL MANUFACTURING COMPANY, INC., Appellant
                            V.
                BMA ASSOCIATES, INC., Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. 90-3209-L

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Reichek
      We reinstate this appeal. This case was abated in 1991 due to bankruptcy. See

TEX. R. APP. P. 8.2. The Court conducted an independent review of the federal Public

Access to Court Electronic Records (PACER) system; however, nothing on that

system indicated that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the Court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution. See id.

42.3(b),(c). Robert Steinmetz, former counsel for BMA, responded and informed the

Court that, according to the United States bankruptcy clerk he contacted, “the Royal
bankruptcy proceeding was closed in 1994.” Although Steinmetz copied Joe Abby,

counsel for Royal Manufacturing Company, Inc., neither Mr. Abby nor anyone else

representing that party has responded or communicated with the Court.

      Because we gave the parties an opportunity to show why we should not

dismiss the appeal for want of prosecution and no one representing appellant

responded, we dismiss the appeal for want of prosecution. See id. 42.3(b),(c).




                                          /Amanda L. Reichek/
                                          AMANDA L. REICHEK
                                          JUSTICE

910354F.P05




                                       –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ROYAL MANUFACTURING                          On Appeal from the 193rd Judicial
COMPANY, INC., Appellant                     District Court, Dallas County, Texas
                                             Trial Court Cause No. 90-3209-L.
No. 05-91-00354-CV          V.               Opinion delivered by Justice
                                             Reichek. Justices Schenck and
BMA ASSOCIATES, INC., Appellee               Carlyle participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered May 6, 2021




                                       –3–